DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 4/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended.
Claim 1, 3-7, 9-14, 16 and 26-32  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, page 1, lines 6-30, page 2 lines 1-29) that information in Electronic Medical Records (EMRs) are used generate key performance indicator (KPI) analytics that provide information for monitoring and assess clinical effectiveness, patient safety, efficiency, staff orientation and governance for quality improvement. However, existing KPI-based assessments are typically performed for specific departments, even though department performances are interrelated. So a need exists to organize these human interactions by providing enterprise health care performance assessments using the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc.  Applicant’s computer readable medium/apparatus provide enterprise health care performance assessments and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claim(s) 1, 3-7, 9-14, 16 and 26-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 16 is/are directed to the abstract idea of “providing enterprise health care performance assessments,” etc. (Applicant’s Specification, Abstract, page 1, lines 6-30, page 2 lines 1-29), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3-7, 9-14, 16 and 26-32 recite an abstract idea.
Claim(s) 1 and 16 is/are directed to the abstract idea of “providing enterprise health care performance assessments,” etc. (Applicant’s Specification, Abstract, page 1, lines 6-30, page 2 lines 1-29), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3-7, 9-14, 16 and 26-32 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, computer readable medium/apparatus for performing the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc., that is “providing enterprise health care performance assessments,” etc. The limitation of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1, 3-7, 9-14, 16 and 26-32 recite an abstract idea. 
The claim(s) recite(s) in part, computer readable medium/apparatus for performing the steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc., that is “providing enterprise health care performance assessments,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1, 3-7, 9-14, 16 and 26-32 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user interfaces, computers, displays, networks, processors  (Applicant’s Specification page 2, line 22, page 9, lines 6-7, page 10, line 30), etc.) to perform steps of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user interfaces, computers, displays, networks, processors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. user interfaces, computers, displays, networks, processors, etc.). At page 2, line 22, page 9, lines 6-7, page 10, line 30, Applicant’s specification describes conventional computer hardware for implementing the above described functions including “user interfaces, computers, displays, networks, processors,” etc. to perform the functions of “collecting information, grouping collected information, storing data, grouping data, calculating key performance indicators, updating collected information, grouping into EOC data structures, calculating KPIs for cohorts, displaying key performance indicators, receiving optimal patient treatment plans,” etc. The recited “user interfaces, computers, displays, networks, processors,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1, 3-7, 9-14, 16 and 26-32 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 3-7, 9-14, 16 and 26-32 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 3-7, 9-14, 16 and 26-32 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 3-7, 9-14, 16 and 26-32 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 16.

Response to Arguments
Applicant’s arguments filed 4/27/2022 with respect to claims 1, 3-7, 9-14, 16 and 26-32 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/27/2022.
Applicant’s arguments filed on 4/27/2022 with respect to claims 1, 3-7, 9-14, 16 and 26-32 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Data Structures and Nodes
Applicant asserts that episode of care (EOC) data structures wherein each EOC data structure contains the collected information for a single EOC treating a medical condition or providing a medical procedure to a single patient, and the display of pathways with nodes corresponding to medically-related events and with at least on of nodes and connections being labeled with the calculated KPIs for the cohort move Applicant’s claimed invention into eligible subject matter. The Examiner disagrees. Applicant’s data structures are integral to Applicant’s abstract idea as they are merely aspects of arranging and storing data for data processing. Similarly the display of nodes, no matter the complexity of the nodes, is a display of data and thus a part of Applicant’s abstract idea. Applicant’s argument is not persuasive.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Collecting Information 
Collecting information is an abstract idea. Collecting information for a single EOC treating a medical condition or providing a medical procedure to a single patient is a part of Applicant’s abstract idea. Applicant’s argument is not persuasive.
Rehash 
Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 1/27/2022 and incorporated herein.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626